47 F.3d 1169
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie T. JOHNSON, Plaintiff Claimant-Appellant,v.UNITED STATES of America; Drug Enforcement Agency; JanetReno, Attorney General; William Bonner, DEADirector; Henry Baker; J. C. Sneed; JohnM. Chism, Defendants-Appellees.
No. 93-6276.
United States Court of Appeals, Sixth Circuit.
Jan. 13, 1995.

Before:  NORRIS and SUHRHEINRICH, Circuit Judges; MILES, District Judge.*
PER CURIAM.


1
Plaintiff Willie T. Johnson appeals an award of summary judgment to the United States of America in civil forfeiture action.  Plaintiff argues that he was deprived of his Fourth, Fifth, and Eighth Amendment rights.  Specifically, he contends that the search warrant was improperly obtained; and further, the money improperly seized, because there was no evidence connecting the contents of the safety deposit box to any illicit narcotics.  Second, plaintiff argues that the notice of seizure was defective and in violation of his Fifth Amendment procedural due process rights.  Third, he urges that the seizure constituted an excessive fine under the Eighth Amendment.


2
We have carefully considered the arguments and the record on appeal, and find no error in the lower court's reasoning.  We therefore affirm based on the reasons articulated by the district court in its August 25, 1993 opinion.  The award of summary judgment to defendants is AFFIRMED.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation